DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 07, 2021 has been entered.
The following is a non-final office action in response to the request for continued examination of January 07, 2021.
Status of Claims
Claims 1-25, as originally filed January 07, 2021, are pending and have been examined on the merits (claims 1, 16, 22, 24, and 25 being independent).
Response to Arguments
Applicant’s arguments and amendments filed January 07, 2021 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagree. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG. 
Applicant argues:
(1) “Applicant asserts, in accordance with the preceding quote from MPEP 2106.04(a)(l)(II), that claims 1, 16, 22, 24, and 25 as a whole are directed to the aforementioned 
(2) “In Prong Two, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. When the exception is so integrated, then the claim is not directed to a judicial exception (Step 2A: NO) and is eligible.” (Applicant response, page 27)
(3) “Although Applicant has argued supra that the output of Step 2A is NO, Applicant respectfully contends that even if the claims are directed to an abstract idea, the claims recite significantly more than the abstract idea as discussed infra in the following alternative arguments pertaining to Step 2B.” (Applicant response, page 30)
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to perform a frictionless financial transaction based on micro locations detection, e.g., financial transactions at checkout lane of the merchant, for an individual which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as ‘fundamental economic practices’ such as financial transactions at checkout lane of the merchant).  first authorizing… first user for said purchase of said first items, determining… future authorization attributes, analyzing… attributes associated with said first detecting, activating… a function, executing… a process for said authorizing, second authorizing… results of said third detecting, second authorizing… user for said purchase of said second items, third authorizing…user for said purchase of said second items, modifying… future authorization attributes, determining… a time period elapsed, comparing… time period to a predetermined threshold, declining… authorization for said user, analyzing… attributes associated with said first detecting, generating… software code, and generating… a specialized memory repository recite this judicial exception.  Therefore, the claims recite abstract idea.  
 (2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 16, 22, 24, and 25 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., processor, hardware device, mobile device, hardware memory device, accelerometer of mobile device, program code, instructions, sensors, etc.) are the additional elements amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tools to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
first detecting… a first user at first micro locations, second detecting… first user entering a first checkout lane, transmitting… encrypted future authorization, detecting… first user is not within a specified position, further detecting… a current pattern of movement, additionally detecting… user is within a specified position, third detecting… first user at second micro locations, fourth detecting… first user entering a second checkout lane, fifth detecting… first check our lane, providing… one support service, third detecting… a height of said first user, storing… future authorization attributes, encrypting… future authorization attributes, and detecting… a heartrate of said first user are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of providing a frictionless financial transaction based on micro locations detection, e.g., financial transactions at checkout lane of the merchant.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification paragraph [0025-0026], micro-location detection hardware and software technology, a computer processor(s), computer code, server hardware device, database, mobile hardware devices, sensor device, hardware memory device.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “sensors” and “mobile device”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing a frictionless financial transaction based on micro locations detection, e.g., financial transactions at checkout lane of the merchant, for which a computer is used as a tool in its ordinary capacity.
See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejections above, rejection of claims 1-25 under 35 U.S.C. 101 is maintained by the Examiner.
With regard to the rejections of the claims 1-25 under 35 USC 103, Applicant’s arguments and amendments have been considered but are moot a new grounds of rejection has been added and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  Further as noted in the citation above the prior art and the amendments are addressed by the rejections cited under 35 USC 103. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for providing a frictionless financial transaction based on micro locations detection which contains the steps of detecting, authorizing, determining, modifying, comparing, declining, generating, storing, encrypting, and transmitting. The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because 
Step (2A) Prong 1:  A method for providing a frictionless financial transaction based on micro locations detection is akin to the abstract idea subject matter grouping of: (Certain Methods of Organizing Human Activity as fundamental economic principles or practices and commercial or legal interactions including business relations).  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: first authorizing… first user for said purchase of said first items, determining… future authorization attributes, analyzing… attributes associated with said first detecting, activating… a function, executing… a process for said authorizing, second authorizing… results of said third detecting, second authorizing… user for said purchase of said second items, third authorizing…user for said purchase of said second items, modifying… future authorization attributes, determining… a time period elapsed, comparing… time period to a predetermined threshold, declining… authorization for said user, analyzing… attributes associated with said first detecting, generating… software code, and generating… a specialized memory repository.
As stated above, this abstract idea falls into the (b) subject matter grouping of: (Certain Methods of Organizing Human Activity as fundamental economic principles or practices and commercial or legal interactions including business relations).
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of first detecting… a first user at first micro locations, second detecting… first user entering a first checkout lane, transmitting… encrypted future authorization, detecting… first user is not within a specified position, further detecting… a current pattern of movement, additionally detecting… user is within 
The instant recited claims including additional elements (i.e. processor, hardware device, mobile device, hardware memory device, accelerometer of mobile device, program code, instructions, biometric sensors, wireless sensor, and multifactor identification hardware sensor) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification paragraph [0025-0026], micro-location detection hardware and software technology, a computer processor(s), computer code, server hardware device, database, mobile hardware devices, sensor device, hardware memory device) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., processor, hardware device, mobile device, hardware memory device, accelerometer of mobile device, program code, instructions, biometric sensors, wireless sensor, and multifactor merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-15, 17-21, and 23 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claim 2, the step of “detecting at a second date and time, …… said first user entering said first checkout lane of said retail entity for purchase of second items from said retail entity”, in claim 3, the step of “second authorizing, ……. in response to receiving said user input, said user for said purchase of said second items from said retail entity”, in claim 4, the step of “modifying, ……. based on said third authorizing, said future authorization attributes in accordance with results of said third detecting and said fourth detecting resulting in modified future authorization attributes.”, in claim 5, the step of “wherein said user input selected is selected from the group consisting of user fingerprint input, user retinal scan input, user facial recognition input, user biometric scanning input, user identification code input, and user password entry input”, in claim 6, the step of “determining,….. a time period elapsed since said determining said future authorization attributes”, in claim 7, the step of “wherein results of said comparing indicate that said time period is less than said predetermined threshold time period”, in claim 8, the step of “wherein results of said comparing indicate that said time period exceeds said predetermined threshold time period”, in claim 10, the step of “declining, …… based on said results of said fourth 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-15, 17-21, and 23, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 16, 22, 24, and 25 above.  Merely claiming the same process using the location data of the user enters the checkout lane of the retail entity and allowing the user for financial transactions with authorization attributes at the checkout lane of the retail entity does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-25 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1-15 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kieffer et al. (hereinafter Kieffer), US Publication Number 2019/0147426 A1 (Provisional application filed on November 13, 2017) in view of Ahn et al. (hereinafter Ahn), AU 2015100708 B4 in further view of Dua, US Publication Number 2006/0165050 A1 in even further view of Ramalingam et al. (hereinafter Ramalingam), US Publication Number 2017/0163655 A1.
Regarding claim 1:
Kieffer discloses the following:
A frictionless authorization improvement method comprising: (Kieffer: See figs. 1-3 and abstract)
and notes: As cited, the beacons can be arranged within the merchant facility at any locations for indoor positioning for the mobile device, e.g., other checkout lanes or an entrance area of merchant as a second location.)
second detecting (reads on “the RTLS 332 interfaces with the register 310 and other systems (as needed) to determine when the transaction for the user 304 is beginning”) at a first […….], by said processor, said mobile device of said first user entering said first check out lane of said retail entity for purchase of first items from said retail entity; (Kieffer: See paragraph [0042] “the RTLS 332 interfaces with the register 310 and other systems (as needed) to determine when notes: Kieffer is silent for the term of “date and time” as recited, however Ahn further teaches as below.)
first authorizing, by said processor in response to biometric user input (reads on “entering a security passcode such as a Personal Identification Number (PIN) or through other means, such as a fingerprint reader or other biometric security feature”) received via a plurality of biometric sensors, said first user for said purchase of said first items (reads on “Once all items have been scanned the user is prompted by the mobile application 314 for payment.”) from said retail entity; (Kieffer: See paragraphs [0040] “Once the mobile application 314 (through the RTLS 332) determines that the mobile device 302 has entered the beacon region 330, the mobile application 314 prompts the user 304 to unlock the mobile device 302, again either by entering a security passcode such as a Personal Identification Number (PIN) or through other means, such as a fingerprint reader or other biometric security feature on user device 302.”, and see also [0042] “the mobile application 314 prompts the user 304 of mobile device 302 to pair the mobile application 314 with the register 310 based on the location of mobile device 302 in the beacon region 330. This process allows each item being scanned to be displayed by the mobile application 314, along with additional information, such as the running total of the transaction. Once all items have been scanned the user is prompted by the mobile application 314 for payment.”)
detecting, by said processor via a plurality of wireless sensors (reads on “the vBLE transceivers of the beacons 336”), that said first user is not within a specified position with respect to said mobile device; (Kieffer: See paragraphs [0040] “the mobile application 314 is configured  notes: As cited, determining whether the mobile device has entered the beacon region that correlates to the checkout lane and when the mobile device is in the checkout lane, the mobile application prompts the user to unlock the mobile device. That is, it teaches for detecting whether the user is within a specified position with respect to the mobile device or not.)
automatically deactivating, by said processor in response to results of said detecting, a hardware function of said mobile device; (Kieffer: See paragraph [0066] “Once the transaction processing, such as the payment processing, is complete and/or the mobile device is no longer at the checkout lane (e. g., no longer detected by the beacon), or item pickup is complete, the mobile application unpairs the mobile device from the merchant checkout device.”)
activating (reads on “launch the pairing process”), by said processor in response to said automatically deactivating (reads on “unpairs the mobile device from the merchant checkout automatically emit (reads on “a puch notification is issued at the mobile device”) an audio signal discernable within a threshold distance to said mobile device; (Kieffer: See paragraphs [0060] “if the mobile device detects the signal again within the threshold time, then the decision is made to launch the pairing process at operation 508.”, [0061] “at operation 508, a merchant pairing screen is generated at the mobile device.”, and [0062] “a push notification is issued at the mobile device regarding a launching of the merchant pairing screen to pair the mobile electronic device with the merchant checkout device at the lane associated with the beacon code embedded in the detected beacon.”, and see also [0056] and [0085-0086], Notes: Even though Kieffer discloses emits a push notification as a signal for pairing between the mobile device and the merchant and also discloses speakers and a sound component as the user interface component, but silent the term of “audio signal”.  The reference Ahn further teaches “audio signal” in paragraph [0062])
additionally detecting, by said processor based on results of said activating and said further detecting, that said user is within a specified position with respect to said mobile device; and (Kieffer: See paragraph [0063] “The location of the mobile device is optionally confirmed at operation 510. For example, in a configuration that includes multiple adjacently located checkout lanes, confirmation may be used when a mobile device is within an overlap region of two beacon regions as described herein. In some examples, the confirmation may include scanning a QR code with the camera of the mobile device to confirm the checkout lane at which the mobile device is located.”)
executing, by said processor in response to results of said activating and said additionally detecting, a process for said authorizing said mobile device of said first user for said […….] of items thereby causing said first user to pass through said first micro locations within said retail 

Notes: Kieffer is silent for term of “date and time” as recited, however Ahn further teaches this claim language as following:
date and time” (Ahn: See paragraph [0268]: “The respective representation of the payment account (e.g., a display showing the front of a credit card that is associated with the payment account) includes first transaction information 950 (e.g., date, time, location of the transaction, name of retailer, charge amount) for a first payment transaction associated with the payment account.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for detecting date and time for the payment transaction in the method of Kieffer as further taught by Ahn because it would help to improve the customer service for the retail business.  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Kieffer and Ahn do not explicitly disclose the following, however Dua further teaches:
analyzing, by said processor, attributes (reads on “biometric information”) associated with said first detecting, said second detecting, and said first authorizing; (Dua: See paragraphs [0534] “The server-based wallet application allows a user to register other tokens that can be used to gain access to the account through various means. For example, biometric information such as fingerprints, iris, voiceprints, facial recognition, and hand geometry can be registered through a trusted service provider of the wallet service.”, and [0543] “a user making a purchase at a grocery store may be prompted at the point-of-sale for his E. 164 phone number and his fingerprint. The grocery chain's IP-enabled POS system will capture the E. 164 number and biometric information, and forward them to a WCM connected to the grocery chain's network. The grocery chain's WCM 
determining, by said processor based on results of said analyzing, future authorization attributes for authorizing said mobile device of said first user for future purchases of items from said retail entity, (Dua: See paragraphs [0247] “WCM 110 preferably supports the secure transfer of individual encryption keys (obtained from end-user wallet applications during communication) to other user management databases or LDAP servers within the issuer environment. These encryption keys can be called upon by WCM 110 for future communication with a particular end-user's wallet application.”, [0379] “Creating a profile with the credentials that were used will save the user time during future transactions with the same organization”, and [0381] “Once a user has selected a profile, the user can place the wireless device in proximity to a reader, and the RF chip in the device will automatically transmit all credentials linked to that profile.”)
 	wherein said future authorization attributes (reads on “biometric information”) are associated with multifactor identification hardware sensor implemented processes; (Dua: See paragraphs [0247] “While this document references the use of PIN codes throughout, wireless device's with embedded biometric technologies could use a fingerprint in lieu of a PIN code to authenticate a user to the wallet application.” and [0534] “The server-based wallet application allows a user to register other tokens that can be used to gain access to the account through various means. For example, biometric information such as fingerprints, iris, voiceprints, facial 
Note: Kieffer is silent for “future purchases” as recited, however Dua further teaches this claim language as following:
…..“future purchases” (Dua: See paragraphs [0534] “The server-based wallet application allows a user to register other tokens that can be used to gain access to the account through various means. For example, biometric information such as fingerprints, iris, voiceprints, facial recognition, and hand geometry can be registered through a trusted service provider of the wallet service.”, and [0543] “a user making a purchase at a grocery store may be prompted at the point-of-sale for his E. 164 phone number and his fingerprint. The grocery chain's IP-enabled POS system will capture the E. 164 number and biometric information, and forward them to a WCM connected to the grocery chain's network. The grocery chain's WCM will be used in this case to facilitate a transaction with the wallet server where the user is registered…..the WCM will send the wallet server the E. 164 number and the biometric information (fingerprint data) that was captured at the POS. The wallet server will validate that the E. 164 number is associated with an account on record that is in good standing. If the account is valid and in good standing, the wallet server will validate the biometric information against information stored in the account.”, and see also [0379] “Creating a profile with the credentials that were used will save the user time during future transactions with the same organization”,)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for determining future authorization attributes for the future transaction at retail store in the method of Kieffer and Ahn as further taught by Dua because it would provide faster and more efficient transaction (Dua: See paragraphs [0379-0381]). Further 

Kieffer, Ahn, and Dua do not explicitly disclose the following, however Ramalingam further teaches:
further detecting, by said processor, a current pattern of movement of said mobile device within said retail entity for comparison to previous patterns of movement of said mobile device within said retail entity; (Ramalingam: See paragraphs [0038] “The security module 214 may also analyze behavior such as purchasing patterns and/or movement patterns and infer that irregular behavior may indicate fraudulent or unauthorized activity and limit device functionality accordingly” and [0090] “By creating a map of where the device is typically located and when the device is at those locations, variance from those patterns can serve as a trigger to suggest that the device may have been stolen or misplaced and initiate a security event such as shutting down the device or requiring a password to complete purchases with the device.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for comparing a current movement pattern of the device with previous a movement pattern of the device at merchant for the financial transaction in the method of Kieffer, Ahn, and Dua as further taught by Ramalingam because it would reduce fraudulent and unauthorized payment activities (Ramalingam: See paragraphs [0038] and [0090]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, 
Regarding claim 2:
Kieffer does not explicitly disclose the following, however Ahn further teaches:
The method of claim 1, further comprising: 
third detecting (reads on “subsequent payment transaction”), by said processor, said mobile device of said first user at said first micro locations (reads on “FIGS. 7A”) within said retail entity; (Ahn: See paragraph [0269]: “FIG. 9B illustrates an exemplary user interface for displaying information about a subsequent payment transaction. The electronic device detects a second payment transaction associated with the payment account using the electronic device. For example, the payment transaction may be an NFC payment transaction using the electronic device (e.g., as illustrated and described in FIGS. 7 A-70 and FIGS. 8A-8B) or a payment transaction using an application or website accessed on the electronic device (e.g., as illustrated and described in FIGS. l lA-11N and FIGS. 12A-12C).”
fourth detecting (reads on “subsequent payment transaction”) at a second date and time, by said processor, said mobile device of said first user entering said first check out lane of said retail entity for purchase of second items from said retail entity; and (Ahn: See paragraph [0269]: “in response to detecting the second payment transaction, and prior to receiving information about the second payment transaction from a financial institution involved in the second transaction (e.g., the merchant or financial institution that processed the payment transaction), the device displays at block 1008 second transaction information 960 (e.g., date, time, location of the second payment transaction) for the second payment transaction.”)


Kieffer and Ahn do not explicitly disclose the following, however Dua further teaches:
second authorizing (reads on [0379] “Creating a profile with the credentials that were used will save the user time during future transactions with the same organization”), by said processor based on past authorization attributes with respect to results of said third detecting and said fourth detecting, said first user for said purchase of said second items from said retail entity.  (Dua: See paragraphs [0379], [0543] “a user making a purchase at a grocery store may be prompted at the point-of-sale for his E. 164 phone number and his fingerprint. The grocery chain's IP-enabled POS system will capture the E. 164 number and biometric information, and forward them to a WCM connected to the grocery chain's network. The grocery chain's WCM will be used in this case to facilitate a transaction with the wallet server where the user is registered…..the WCM will send the wallet server the E. 164 number and the biometric information (fingerprint data) that was captured at the POS. The wallet server will validate that the E. 164 number is associated with an account on record that is in good standing.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for future authorization attributes for the future transaction 
Regarding claim 3:
Kieffer discloses the following:
The method of claim 1, further comprising: 
third detecting, by said processor, said mobile device of said first user at second micro locations (reads on “checkout lane 206” or “the checkout lane 106”) within a retail entity; (Kieffer: See Fig. 2, paragraph [0036] “The system 100 may determine which beacon 208 is detecting one user 204 and which beacon 108 is detecting two users 104, 204 and discriminate between these two to identify the user 204 as being located at the checkout lane 206. For example, in one example, if two beacons 108, 208 both detect one user 204, but only one of the two beacons (in this example, beacon 208) detects a second user 204, then it is determined that the first user 104 is within the range of the checkout lane 106 associated with the beacon 108 detecting both users 104, 204, while the second user 204 is in the checkout lane 206 of the beacon 208 that only detects the second user 204.”, and note: [0034] “multiple checkout areas are provided, such as multiple pick-up locations as a pick-up counter”)
fourth detecting at a second […….], by said processor, said mobile device of said first user entering a second check out lane of said retail entity (reads on “checkout lane 206” or “the checkout lane 106”) for purchase of second items from said retail entity; (Kieffer: See Fig. 2, paragraph [0036] “The system 100 may determine which beacon 208 is detecting one user 204 and which 

Notes: Kieffer is silent for “date and time” as recited, however Ahn further teaches as following:
 …….“date and time” (Ahn: See paragraph [0269]: “the device displays at block 1008 second transaction information 960 (e.g., date, time, location of the second payment transaction) for the second payment transaction.”)
second authorizing, by said processor in response to receiving said user input, said user for said purchase of said second items from said retail entity; and (Ahn: See paragraph [0263]: “in response to receiving authorization to proceed with the payment transaction, (e.g., through a passcode or a fingerprint sensor), the device displays a graphical indication (e.g., 720A-720C of FIGS. 7H-7J) that authorization to proceed has been provided. In some embodiments, the graphical indication includes an indication to place the device in the field (e.g., an animated icon that shows a device moving to indicate that the device needs to be moved to be placed in range of the field).”)
third authorizing , by said processor based on results of said third detecting and said fourth detecting, said user for said purchase of said second items from said retail entity. (Ahn: See paragraph [0409]: “payment transaction is authorized for a purchased item (e.g., a good or a real-world service) using a payment account linked to the electronic device. The purchased item is 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for detecting date and time for the payment transaction in the method of Kieffer as further taught by Ahn because it would help to improve the customer service for the retail business.  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 4:
Kieffer and Ahn do not explicitly disclose the following, however Dua further teaches:
The method of claim 3, further comprising: 
modifying (reads on [0380] “The wallet application also has a feature whereby a user can create and store different profiles in advance”), by said processor based on said third authorizing, said future authorization attributes (reads on [0379] “Creating a profile with the credentials that were used will save the user time during future transactions with the same organization”) in accordance with results of said third detecting and said fourth detecting resulting in modified future authorization attributes. (Dua: See paragraphs [0379-0380])
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for future authorization attributes for the future transaction at retail store in the method of Kieffer and Ahn as further taught by Dua because it would provide faster and more efficient transaction at the retail store (Dua: See paragraphs [0379-0381]). Further because the claimed invention is merely a combination of old elements, and in the combination, 
Regarding claim 5:
Kieffer and Ahn do not explicitly disclose the following, however Dua further teaches:
The method of claim 1, wherein said user input selected is selected from the group consisting of user fingerprint input, user retinal scan input, user facial recognition input, user biometric scanning input, user identification code input, and user password entry input. (Dua: See paragraph [0534] “The server-based wallet application allows a user to register other tokens that can be used to gain access to the account through various means. For example, biometric information such as fingerprints, iris, voiceprints, facial recognition, and hand geometry can be registered through a trusted service provider of the wallet service.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for future authorization attributes for the future transaction at retail store in the method of Kieffer and Ahn as further taught by Dua because it would provide faster and more efficient transaction at the retail store (Dua: See paragraphs [0379-0381]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 6:
Kieffer discloses the following:
The method of claim 1, further comprising: 
third detecting, by said processor, said mobile device of said first user at said first micro locations (reads on “checkout lane 206” or “the checkout lane 106”) within a retail entity; (Kieffer: and note: [0034] “multiple checkout areas are provided, such as multiple pick-up locations as a pick-up counter”)
fourth detecting at a second […….], by said processor, said mobile device of said first user entering said first check out lane of said retail entity (reads on “checkout lane 206” or “the checkout lane 106”) for purchase of second items from said retail entity; (Kieffer: See Fig. 2, paragraph [0036] “The system 100 may determine which beacon 208 is detecting one user 204 and which beacon 108 is detecting two users 104, 204 and discriminate between these two to identify the user 204 as being located at the checkout lane 206. For example, in one example, if two beacons 108, 208 both detect one user 204, but only one of the two beacons (in this example, beacon 208) detects a second user 204, then it is determined that the first user 104 is within the range of the checkout lane 106 associated with the beacon 108 detecting both users 104, 204, while the second user 204 is in the checkout lane 206 of the beacon 208 that only detects the second user 204.”)

Notes: Kieffer is silent for “date and time” as recited, however Ahn further teaches this claim language as following:
date and time” (Ahn: See paragraph [0269]: “the device displays at block 1008 second transaction information 960 (e.g., date, time, location of the second payment transaction) for the second payment transaction.”)
determining, by said processor, a time period elapsed since said determining said future authorization attributes; and (Ahn: See paragraph [0203]: “electronic device 100 receives authorization (e.g., from the user, as described in detail below) to proceed with a payment transaction prior to detecting presence of the field 2002 (e.g., an NFC compliant RF field) generated by the contactless payment transaction terminal 2000. The authorization is only valid for a predetermined period of time (e.g., up to 30 seconds).”)
comparing, by said processor, said time period to a predetermined threshold time period. (Ahn: See paragraph [0203]: “If the user places the device into field 2002 after receiving authorization and before the predetermined period of time has elapsed, the device will proceed with the payment transaction (e.g., a payment of funds being solicited by the contactless payment transaction terminal 2000).”) 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for determining the predetermined period of time has elapsed for the future payment transaction in the method of Kieffer as further taught by Ahn because it would help to improve a security for the retail business (Ahn: See paragraph [0203]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 7:

The method of claim 6, wherein results of said comparing indicate that said time period is less than said predetermined threshold time period, and wherein said method further comprises: 
second authorizing, by said processor based on said future authorization attributes with respect to results of said third detecting and said fourth detecting and said results of said comparing, said user for said purchase of said second items from said retail entity. (Ahn: See paragraph [0409]: “payment transaction is authorized for a purchased item (e.g., a good or a real-world service) using a payment account linked to the electronic device. The purchased item is selected from the set comprising: a physical good and a real-world service (e.g., the user purchases a product at a retail store using near field communications)”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for future authorization attributes for the future payment transaction in the method of Kieffer as further taught by Ahn because it would help to improve the customer service for the retail store (Ahn: See paragraph [0409]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 8:
Kieffer does not explicitly discloses the following, however Ahn further teaches:
The method of claim 6, wherein results of said comparing indicate that said time period exceeds said predetermined threshold time period, and wherein said method further comprises: 
second authorizing, by said processor in response to receiving said user input, said user for said purchase of said second items from said retail entity; and (Ahn: See paragraph [0205]: “In 
third authorizing, by said processor based on said future authorization attributes with respect to results of said third detecting and said fourth detecting and said results of said comparing, said user for said purchase of said second items from said retail entity. (Ahn: See paragraph [0409]: “payment transaction is authorized for a purchased item (e.g., a good or a real-world service) using a payment account linked to the electronic device. The purchased item is selected from the set comprising: a physical good and a real-world service (e.g., the user purchases a product at a retail store using near field communications)”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for future authorization attributes for the future payment transaction in the method of Kieffer as further taught by Ahn because it would help to improve the customer service for the retail store (Ahn: See paragraph [0409]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 9:
Kieffer does not explicitly discloses the following, however Ahn further teaches:
The method of claim 6, wherein results of said comparing indicate that said time period exceeds said predetermined threshold time period, and wherein said method further comprises: 
declining, by said processor based on said results of said comparing, authorization for said user for said purchase of said second items from said retail entity. (Ahn: See paragraph [0203]: 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for determining the predetermined period of time has elapsed for the future payment transaction in the method of Kieffer as further taught by Ahn because it would help to improve a security for the retail business (Ahn: See paragraph [0203]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 10:
Kieffer discloses the following:
The method of claim 1, further comprising: 
third detecting, by said processor, said mobile device of said first user at second micro locations (reads on “checkout lane 206” or “the checkout lane 106”) within a retail entity; (Kieffer: See Fig. 2, paragraph [0036] “The system 100 may determine which beacon 208 is detecting one user 204 and which beacon 108 is detecting two users 104, 204 and discriminate between these two to identify the user 204 as being located at the checkout lane 206. For example, in one example, if two beacons 108, 208 both detect one user 204, but only one of the two beacons (in this example, beacon 208) detects a second user 204, then it is determined that the first user 104 is within the range of the checkout lane 106 associated with the beacon 108 detecting both users 104, 204, while and note: [0034] “multiple checkout areas are provided, such as multiple pick-up locations as a pick-up counter”)
fourth detecting at a second date and time, by said processor, said mobile device of said first user entering a second check out lane of said retail entity (reads on “checkout lane 206” or “the checkout lane 106”) for purchase of second items from said retail entity; and (Kieffer: See Fig. 2, paragraph [0036] “The system 100 may determine which beacon 208 is detecting one user 204 and which beacon 108 is detecting two users 104, 204 and discriminate between these two to identify the user 204 as being located at the checkout lane 206. For example, in one example, if two beacons 108, 208 both detect one user 204, but only one of the two beacons (in this example, beacon 208) detects a second user 204, then it is determined that the first user 104 is within the range of the checkout lane 106 associated with the beacon 108 detecting both users 104, 204, while the second user 204 is in the checkout lane 206 of the beacon 208 that only detects the second user 204.”)
Kieffer does not explicitly discloses the following, however Ahn further teaches:
declining, by said processor based on said results of said fourth detecting, authorization for said user for said purchase of said second items from said retail entity. (Ahn: See paragraph [0203]: “After the predetermined period of time has elapsed, the device will no longer have authorization to proceed with the payment transaction (unless the user authorizes the device again), and accordingly the device will not proceed with the payment transaction, even if placed within range of the field 2002.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for determining the predetermined period of time has 
Regarding claim 11:
Kieffer does not explicitly discloses the following, however Ahn further teaches:
The method of claim 1, further comprising: 
third detecting (reads on “subsequent payment transaction”), by said processor, said mobile device of said first user at said first micro locations (reads on “FIGS. 7A”) within a retail entity; (Ahn: See paragraph [0269]: “FIG. 9B illustrates an exemplary user interface for displaying information about a subsequent payment transaction. The electronic device detects a second payment transaction associated with the payment account using the electronic device. For example, the payment transaction may be an NFC payment transaction using the electronic device (e.g., as illustrated and described in FIGS. 7 A-70 and FIGS. 8A-8B) or a payment transaction using an application or website accessed on the electronic device (e.g., as illustrated and described in FIGS. l lA-11N and FIGS. 12A-12C).”)
fourth detecting (reads on “subsequent payment transaction”) at a second date and time, by said processor, said mobile device of said first user entering said first check out lane of said retail entity for purchase of second items from said retail entity; and (Ahn: See paragraph [0269]: “in response to detecting the second payment transaction, and prior to receiving information about the second payment transaction from a financial institution involved in the second transaction (e.g., 
fifth detecting (reads on “subsequent payment transaction”) at said second date and time, by said processor, that said user is located at said first check out lane without any additional individuals previously associated with said user and said first checkout lane; and (Ahn: See paragraph [0269]: “in response to detecting the second payment transaction, and prior to receiving information about the second payment transaction from a financial institution involved in the second transaction (e.g., the merchant or financial institution that processed the payment transaction), the device displays at block 1008 second transaction information 960 (e.g., date, time, location of the second payment transaction) for the second payment transaction.”, and note: when a user enters at a check-out lane for the payment transaction at the retail store, there is no any other individual associated with the check-out lane at the retail store.  That is, even though the reference Ahn does not say it, it is obvious.)
declining, by said processor based on said results of said fifth detecting, authorization for said user for said purchase of said second items from said retail entity. (Ahn: See paragraph [0203]: “After the predetermined period of time has elapsed, the device will no longer have authorization to proceed with the payment transaction (unless the user authorizes the device again), and accordingly the device will not proceed with the payment transaction, even if placed within range of the field 2002.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for determining the predetermined period of time has elapsed for the future payment transaction in the method of Kieffer as further taught by Ahn 
Regarding claim 13:
Kieffer and Ahn do not explicitly disclose the following, however Dua further teaches:
The method of claim 1, further comprising: 
generating, by said processor, a specialized memory repository within a specified portion of a hardware memory device of said hardware device; and (Dua: See paragraph [0317] “The implication is that the user's wireless device can act as a repository of information that can be securely accessed by another device during a transaction.”)
storing, by said processor within said specialized memory repository, said future authorization attributes. (Dua: See paragraphs [0379] “Creating a profile with the credentials that were used will save the user time during future transactions with the same organization” and [0380] “Profile Creator allows a user to link multiple credentials (stored in the wallet application) to a single profile for use at specific organizations that may be frequented.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for saving authorization attributes for the future transaction at retail store in the method of Kieffer and Ahn as further taught by Dua because it would provide faster and more efficient transaction at the retail store (Dua: See paragraphs [0379-0381]). Further because the claimed invention is merely a combination of old elements, and in the combination, 
Regarding claim 14:
Kieffer and Ahn do not explicitly disclose the following, however Dua further teaches:
The method of claim 11, further comprising: 
encrypting, by said processor, said future authorization attributes resulting in an encrypted future authorization attributes; and transmitting, by said processor, said encrypted future authorization attributes to server devices associated with said retail entity. (Dua: See paragraph [0362] “The credentials transmitted from the wireless device to the reader may be encrypted using the issuer's encryption key (that may have been provided during the issuance process or through other means). The encrypted credentials could in turn be decrypted by the reader itself, within a central host system, or by other systems employed by the acceptor of the credentials.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for encrypting authorization attributes for the future transaction at retail store in the method of Kieffer and Ahn as further taught by Dua because it would provide a security for the payment transaction (Dua: See paragraph [0362]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 15:
Kieffer discloses the following:
The method of claim 1, further comprising: 

Regarding claim 12: it is similar scope to claim 11, and thus it is rejected under similar rationale.
Regarding claims 22 and 24: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claim 23: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Claims 16-21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kieffer in view of Ahn in further view of Dua in further view of Ramalingam in further view of Harris et al. (hereinafter Harris), US Patent Number 9916010 B2 and in even further view of Dewitt et al. (hereinafter Dewitt), US Publication Number 2019/0114643 A1 (Provisional application No. 62/572107, filed on Oct. 13, 2017).
Regarding claim 16:
Note: Claim 16 is similar scope to claim 1 and the further limitations of claim 16 are cited as following:
Kieffer, Ahn, Dua, and Ramalingam do not explicitly disclose the following, however Harris further teaches:
third detecting (reads on “determine a start and an end point of the gesture”) at said first […….], by said processor via an accelerometer of said mobile device, a height of said first user; (Harris: See column 157, lines 17-40 “the user may perform the gesture motions with his hand 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for determine a start and an end point of the gesture or object in the method of Kieffer, Ahn, Dua, and Ramalingam as further taught by Harris because it would help to improve the customer service for the retail business (Harris: See column 157, lines 17-40). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Kieffer, Ahn, Dua, Ramalingam, and Harris do not explicitly disclose the following, however Dewitt further teaches:
additionally detecting at said first […….], by said processor, a heartrate of said first user; (Dewitt: See paragraph [0068] “An identity module 112, in certain embodiments, may monitor, store, and/or track certain sensor information (e. g., location data from a GPS sensor, a history of valid and / or invalid authentication or other identity verification events of a user, application install or usage history, mobile wallet or other electronic payment information, health information such as steps and/or heartrate data, and/or other information ), with the user's permission, in order to verify and / or authenticate the user at a later time or the like.”)


Note: Harris and Dewitt are silent for the term of “date and time” as recited, however Ahn further teaches as following:
…….“date and time” (Ahn: See paragraph [0268]: “The respective representation of the payment account (e.g., a display showing the front of a credit card that is associated with the payment account) includes first transaction information 950 (e.g., date, time, location of the transaction, name of retailer, charge amount) for a first payment transaction associated with the payment account.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for detecting date and time for the payment transaction in the method of Kieffer, Dua, Ramalingam, Harris, and Dewitt as further taught by Ahn because it would help to improve the customer service for the retail business (Ahn: See paragraph [0268]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, 
Regarding claim 17:
Kieffer does not explicitly disclose the following, however Ahn further teaches:
The method of claim 16, further comprising: 
third detecting (reads on “subsequent payment transaction”) at a second date and time, by said processor, said mobile device of said first user entering said first check out lane of said retail entity for purchase of second items from said retail entity; (Ahn: See paragraphs [0269]: “FIG. 9B illustrates an exemplary user interface for displaying information about a subsequent payment transaction. The electronic device detects a second payment transaction associated with the payment account using the electronic device. For example, the payment transaction may be an NFC payment transaction using the electronic device (e.g., as illustrated and described in FIGS. 7 A-70 and FIGS. 8A-8B) or a payment transaction using an application or website accessed on the electronic device (e.g., as illustrated and described in FIGS. l lA-11N and FIGS. 12A-12C).”, [0269]: “in response to detecting the second payment transaction, and prior to receiving information about the second payment transaction from a financial institution involved in the second transaction (e.g., the merchant or financial institution that processed the payment transaction), the device displays at block 1008 second transaction information 960 (e.g., date, time, location of the second payment transaction) for the second payment transaction.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for detecting date and time for the future payment transaction in the method of Kieffer as further taught by Ahn because it would help to improve the customer service for the retail business.  Further because the claimed invention is merely a 

Kieffer, Ahn, Dua, and Ramalingam do not explicitly disclose the following, however Harris further teaches:
fourth detecting (reads on “determine a start and an end point of the gesture”) at said second […….], by said processor via said accelerometer of said mobile device, said height of said user; and (Harris: See column 157, lines 17-40 “the user may perform the gesture motions with his hand while holding onto a portable device, thus allowing the device's accelerometer, gyroscope, or other motion detection sensors to capture the motion performed.”; column 158, lines 1-5 “The image capturing device, which may be equipped or has access to a processor, may determine a start and an end point of the gesture by analyzing the captured movements or sounds 6620.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for determine a start and an end point of the gesture or object in the method of Kieffer, Ahn, Dua, and Ramalingam as further taught by Harris because it would help to improve the customer service for the retail business (Harris: See column 157, lines 17-40). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Kieffer and Ahn do not explicitly disclose the following, however Dua further teaches:

It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for future authorization attributes for the future transaction at retail store in the method of Kieffer and Ahn as further taught by Dua because it would provide faster and more efficient transaction at the retail store (Dua: See paragraphs [0379-0381]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Note: Kieffer is silent for “date and time” as recited, however Ahn further teaches this claim language as following:
 …….“date and time” (Ahn: See paragraph [0268]: “The respective representation of the payment account (e.g., a display showing the front of a credit card that is associated with the 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for detecting date and time for subsequent payment transaction in the method of Kieffer as further taught by Ahn because it would help to improve the customer service for the retail business. Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 18:
Kieffer does not explicitly disclose the following, however Ahn further teaches:
The method of claim 16, further comprising: 
third detecting at a second date and time (reads on “subsequent payment transaction”), by said processor, said mobile device of said first user entering a second check out lane of said retail entity for purchase of second items from said retail entity; (Ahn: See paragraph [0269]: “FIG. 9B illustrates an exemplary user interface for displaying information about a subsequent payment transaction. The electronic device detects a second payment transaction associated with the payment account using the electronic device. For example, the payment transaction may be an NFC payment transaction using the electronic device (e.g., as illustrated and described in FIGS. 7 A-70 and FIGS. 8A-8B) or a payment transaction using an application or website accessed on the electronic device (e.g., as illustrated and described in FIGS. l lA-11N and FIGS. 12A-12C).”)
[…….] of said user; and (Ahn: See paragraph [0269]: “in response to detecting the second payment transaction, and prior to receiving information about the second payment transaction from a financial institution involved in the second transaction (e.g., the merchant or financial institution that processed the payment transaction), the device displays at block 1008 second transaction information 960 (e.g., date, time, location of the second payment transaction) for the second payment transaction.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for detecting date and time for the future payment transaction in the method of Kieffer as further taught by Ahn because it would help to improve the customer service for the retail business.  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Harris further teaches detecting….. “height” of said user;
…….“height” (Harris: See column 157, lines 17-40 “the user may perform the gesture motions with his hand while holding onto a portable device, thus allowing the device's accelerometer, gyroscope, or other motion detection sensors to capture the motion performed.”; column 158, lines 1-5 “The image capturing device, which may be equipped or has access to a processor, may determine a start and an end point of the gesture by analyzing the captured movements or sounds 6620.”)


Kieffer and Ahn do not explicitly disclose the following, however Dua further teaches:
 first authorizing (reads on [0379] “Creating a profile with the credentials that were used will save the user time during future transactions with the same organization”), by said processor based on said future authorization attributes with respect to results of said third detecting and said fourth detecting, said user for said purchase of said second items from said retail entity. (Dua: See paragraphs [0379], [0543] “a user making a purchase at a grocery store may be prompted at the point-of-sale for his E. 164 phone number and his fingerprint. The grocery chain's IP-enabled POS system will capture the E. 164 number and biometric information, and forward them to a WCM connected to the grocery chain's network. The grocery chain's WCM will be used in this case to facilitate a transaction with the wallet server where the user is registered…..the WCM will send the wallet server the E. 164 number and the biometric information (fingerprint data) that was captured at the POS. The wallet server will validate that the E. 164 number is associated with an account on record that is in good standing.”)

Regarding claim 19:
Kieffer and Ahn do not explicitly disclose the following, however Dua further teaches:
The method of claim 18, further comprising: 
modifying (reads on [0380] “The wallet application also has a feature whereby a user can create and store different profiles in advance”), by said processor based on said first authorizing, said future authorization attributes (reads on [0379] “Creating a profile with the credentials that were used will save the user time during future transactions with the same organization”)  in accordance with results of said third detecting and said fourth detecting resulting in modified future authorization attributes; and (Dua: See paragraphs [0379-0380])
generating, by said processor, software code for executing said modified future authorization attributes. (Dua: See paragraph [0366] “Data in the wallet application is encrypted and protected with a special wallet PIN code which is set by the wireless device owner during the setup of the application. The PIN is used to authenticate the user to the application.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for future authorization attributes for the future transaction at retail store in the method of Kieffer and Ahn as further taught by Dua because it would provide 
Regarding claim 20:
Kieffer does not explicitly disclose the following, however Ahn further teaches:
The method of claim 16, further comprising:
third detecting (reads on “subsequent payment transaction”) at a second date and time, by said processor, said mobile device of said first user entering said first check out lane of said retail entity for purchase of second items from said retail entity; (Ahn: See paragraph [0269]: “FIG. 9B illustrates an exemplary user interface for displaying information about a subsequent payment transaction. The electronic device detects a second payment transaction associated with the payment account using the electronic device. For example, the payment transaction may be an NFC payment transaction using the electronic device (e.g., as illustrated and described in FIGS. 7 A-70 and FIGS. 8A-8B) or a payment transaction using an application or website accessed on the electronic device (e.g., as illustrated and described in FIGS. l lA-11N and FIGS. 12A-12C).” and “the device displays at block 1008 second transaction information 960 (e.g., date, time, location of the second payment transaction) for the second payment transaction.”)
determining, by said processor, a time period elapsed since said determining said future authorization attributes; and (Ahn: See paragraph [0203]: “electronic device 100 receives authorization (e.g., from the user, as described in detail below) to proceed with a payment transaction prior to detecting presence of the field 2002 (e.g., an NFC compliant RF field) 
comparing, by said processor, said time period to a predetermined threshold time period. (Ahn: See paragraph [0203]: “If the user places the device into field 2002 after receiving authorization and before the predetermined period of time has elapsed, the device will proceed with the payment transaction (e.g., a payment of funds being solicited by the contactless payment transaction terminal 2000).”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for determining the predetermined period of time has elapsed for the future payment transaction in the method of Kieffer as further taught by Ahn because it would help to improve a security for the retail business (Ahn: See paragraph [0203]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 21:
Kieffer does not explicitly disclose the following, however Ahn further teaches:
The method of claim 20, wherein results of said comparing indicate that said time period is less than said predetermined threshold time period, and wherein said method further comprises:
third detecting (reads on “subsequent payment transaction”) at said second date and time, by said processor via said accelerometer of said mobile device (reads on [0077] “Device 100 may also include one or more accelerometers 168.”), said […….] of said user; and (Ahn: See paragraph [0269]: “in response to detecting the second payment transaction, and prior to receiving 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for detecting via accelerometer of the mobile device for the future payment transaction in the method of Kieffer as further taught by Ahn because it would help to improve a security for the retail business (Ahn: See paragraph [0203]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Harris further teaches detecting….. “height” of said user;
…….“height” (Harris: See column 157, lines 17-40 “the user may perform the gesture motions with his hand while holding onto a portable device, thus allowing the device's accelerometer, gyroscope, or other motion detection sensors to capture the motion performed.”; column 158, lines 1-5 “The image capturing device, which may be equipped or has access to a processor, may determine a start and an end point of the gesture by analyzing the captured movements or sounds 6620.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for determine a start and an end point of the gesture or object in the method of Kieffer, Ahn, Dua, and Ramalingam as further taught by Harris because it would help to improve the customer service for the retail business (Harris: See column 157, lines 

Kieffer and Ahn do not explicitly disclose the following, however Dua further teaches:
first authorizing (reads on [0379] “Creating a profile with the credentials that were used will save the user time during future transactions with the same organization”), by said processor based on said future authorization attributes with respect to results of said third detecting and said comparing, said user for said purchase of said second items from said retail entity. (Dua: See paragraphs [0379], [0543] “a user making a purchase at a grocery store may be prompted at the point-of-sale for his E. 164 phone number and his fingerprint. The grocery chain's IP-enabled POS system will capture the E. 164 number and biometric information, and forward them to a WCM connected to the grocery chain's network. The grocery chain's WCM will be used in this case to facilitate a transaction with the wallet server where the user is registered…..the WCM will send the wallet server the E. 164 number and the biometric information (fingerprint data) that was captured at the POS. The wallet server will validate that the E. 164 number is associated with an account on record that is in good standing.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for authorizing future authorization attributes for the transaction at retail store in the method of Kieffer and Ahn as further taught by Dua because it would provide faster and more efficient transaction (Dua: See paragraphs [0379-0381]). Further because the claimed invention is merely a combination of old elements, and in the combination, 
Regarding claim 25: it is similar scope to claim 16, and thus it is rejected under similar rationale.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/YONGSIK PARK/Examiner, Art Unit 3695
February 21, 2021